Citation Nr: 1035828	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  07-39 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for infectious hepatitis and 
hepatitis B with liver damage.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran had active military service from May 1954 to December 
1957.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2006 rating decision of the Department of 
Veterans Affairs Regional Office in St. Petersburg, Florida, 
which denied service connection for hepatitis B.  

In June 2008, the Veteran testified before a Veterans Law Judge.  
A transcript of that hearing is of record.  Thereafter, in April 
2009, the Board remanded the case for additional development.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a) (2) (West 
2002).  


FINDINGS OF FACT

1. The Veteran was treated for an acute episode of infectious 
hepatitis during service.  

2.  The Veteran does not have a current infection of hepatitis B; 
nor does he have any residuals associated with any in-service 
hepatitis infection, to include liver damage.  


CONCLUSION OF LAW

The Veteran does not have a hepatitis disability with liver 
damage that is the result of disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 
3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; and to indicate which information and 
evidence VA will obtain and which information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  The United States Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA 
notice is provided after the initial decision, such a timing 
error can be cured by subsequent readjudication of the claim, as 
in a statement of the case (SOC) or Supplemental SOC (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters 
dated in March and April 2006 from the RO to the Veteran, which 
were issued prior to the RO decision in May 2006.  Those letters 
informed the Veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  

The Board finds that the content of the above-noted letters 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty 
to notify.  

Regarding the duty to assist, the Veteran was provided an 
opportunity to submit additional evidence.  He has not made any 
proffer regarding the relevance of any additional evidence that 
has not yet been obtained.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.  

The Veteran has been afforded a VA examination on the issue 
decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The examination afforded the Veteran is adequate.  Nieves-
Rodriguez v. Peake, 22 Vet. App 295 (2008).  It was conducted by 
a medical professional, who reviewed the medical records, 
solicited history from the Veteran, examined the Veteran, and 
provided an opinion on the pertinent questions.  

Accordingly, the Board finds that VA has satisfied its duty to 
notify and assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim under 
the VCAA.  Therefore, no useful purpose would be served in 
remanding this matter for yet more development.  Such a remand 
would result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court has 
held that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

II.  Factual Background

The Veteran's service treatment records (STRs) show that he was 
diagnosed with infectious hepatitis in August 1957; it was noted 
that liver function tests were also compatible with this 
diagnosis.  A treatment report, dated November 1, 1957, indicates 
that the Veteran was diagnosed with infectious hepatitis with 
jaundice; he was treated with a course of therapy.  No residual 
disability was shown.  

Post-service treatment records show that the Veteran was seen at 
the emergency room of a private hospital in May 1992 for 
complaints of abdominal pain associated with episodes of vomiting 
and diarrhea.  He had had no significant cough.  The Veteran 
reported being a 2-pack a day smoker and drinking alcohol on a 
daily basis as well.  It was noted that the Veteran had a history 
of hepatitis years ago, but he had not been bothered by this 
recently.  The Veteran did not know what type of hepatitis he had 
had.  An abdominal CT scan showed an acute fatty liver; he also 
had elevated liver enzymes on admission.  The attending physician 
stated that he suspected that most of the Veteran's symptoms were 
due to an acute fatty liver and hepatitis from alcohol 
consumption.  The final diagnoses were acute fatty liver and 
hepatitis most likely secondary to alcohol consumption, abdominal 
pain that had resolved and severe hyponatremia.  

During a clinic visit in April 2002, the Veteran complained of 
abdominal bloating and early satiety.  He denied any melena or 
hematochezia.  He denied any chest pain.  This report showed that 
test for Hep C AB was negative, HBsAg (EIA) was negative, Anti-
HBs (EIA) was negative, but hepatitis A was positive.  A VA 
hospital discharge summary, dated in February 2003, reflects a 
diagnosis of history of infectious hepatitis in 1978-79.  

The Veteran's claim for service connection for hepatitis B was 
received in December 2005.  Submitted in support of the Veteran's 
claim were VA progress notes dated from January 2006 to September 
2007.  These records do not reflect any finding of hepatitis.  

At his personal hearing in June 2008, the Veteran indicated that 
he was diagnosed with hepatitis B in service; he stated that 
while his condition started as syphilis, he was told that it 
would cause him to develop hepatitis.  The Veteran testified that 
he was told that chronic infection of hepatitis B may be 
asymptomatic, it would continue to be present in his system.  The 
Veteran noted that hepatitis B did return in 1992.  The Veteran 
argued that the 1992 hospital report was wrong in attributing his 
fatty liver and hepatitis to alcohol because he stopped drinking 
in 1991; he added that he was not a heavy drinker.  The Veteran 
also reported that he subsequently developed problems with his 
liver manifested by fatigue.  

The Veteran was afforded a VA examination June 2009.  At that 
time, the Veteran reported an episode of jaundice in 1957 at the 
same time he was infected with syphilis.  He stated that he was 
told never to donate blood.  He underwent a liver biopsy which 
showed infectious hepatitis.  He had no further episodes of liver 
disease until he presented to Ocala Regional Hospital in 1992 
with nausea and vomiting.  It was noted that he was diagnosed 
with acute fatty liver and hepatitis due to alcohol consumption.  
At that time, the Veteran reported that he was drinking a six-
pack of beer per day, although the Veteran denies this at the 
2009 examination.  He stated that he was told again in 2002 that 
he had hepatitis.  He has had multiple gastrointestinal 
consultations for non-hepatic conditions and no problems related 
to hepatitis were diagnosed.  Review of available hepatitis B 
serologies show HAV positive, HepBsAg/Ab negative, HepBcAb 
positive and HCV negative.  The Veteran admitted to high risk 
sexual practices during service.  He also denied a history of 
blood or blood product transfusion.  The examination was negative 
for any signs of liver disease.  The pertinent diagnosis was 
status post hepatitis B infection 1957 without residuals.  

The examiner stated that it is less likely as not that the 
Veteran currently has infectious hepatitis residuals, any type of 
hepatitis or any liver damage that is related to his military 
service.  The examiner noted that the Veteran's Hepatitis B 
serologies are significant for isolated HBcAb positivity, with 
negative HBsAb/Ag, negative HBeAg/Ab and negative HBV DNA by 
sensitive PCR technique.  Isolated HBcAb has been reported in 20 
percent of patients tested.  In the Veteran's case, it 
represented a remote resolved infection with the decline of HBsAb 
to undetectable levels, since sensitive PCR testing has ruled out 
ongoing chronic infection.  His liver enzyme and synthetic 
function tests were normal.  The examiner reported that upper 
endoscopy and physical examination findings do not reveal 
evidence of portal hypertension.  Liver and spleen imaging are 
normal.  The Veteran's HAV ab was positive, indicating past 
exposure.  The examiner explained that HAV is typically 
contracted via oral/fecal route, contaminated food or water, and 
does not develop into chronic infections.  The Veteran's HCV was 
negative.  It was noted that the Veteran was hospitalized in 1992 
and was diagnosed with alcohol fatty liver based on liver 
appearance on CT, elevated liver enzymes and history of daily 
consumption of alcohol.  The examiner stated that that condition 
was not related to military service.  She further noted that the 
Veteran had recurrent hospitalizations for hyponatremia and 
abdominal pain, which were related to non-service-connected 
conditions.  

III.  Analysis

Service connection may be granted for disability "resulting from 
personal injury suffered or disease contracted in line of duty, 
or for aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C.A. §§ 1110, 1131.  To 
establish compensation for a present disability, a Veteran must 
show: "(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"--the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  If the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  

Certain chronic disabilities such as cirrhosis of the liver are 
presumed to have been incurred in service if manifested to a 
compensable degree within one year of separation from qualifying 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a).  

The Veteran can attest to factual matters of which he has first-
hand knowledge, such as experiencing pain in service, reporting 
to sick call, being placed on limited duty, and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  Lay evidence can also be competent and sufficient to 
establish a diagnosis of a condition when (1) the lay person is 
competent to identify the medical condition (noting that 
sometimes the lay person will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
lay person is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether the evidence supports a 
finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. 
§ 3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which event the claim must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

After review of the evidentiary record, the Board finds that 
service connection for hepatitis with liver damage is not 
warranted.  While the records show that the Veteran was diagnosed 
with infectious hepatitis in service, he was treated with a 
course of therapy and there was no suggestion of any problem 
until 1992.  The Veteran was diagnosed with acute fatty liver and 
hepatitis in May 1992; however, the examiner determined that the 
likely cause was alcohol consumption.  

In this regard, there is no evidence showing that infection 
hepatitis recurred following the acute onset in service or that 
he has any current residuals thereof.  As indicated, following a 
VA examination in June 2009, the examiner stated that the 
examination was negative for any signs of liver disease.  It was 
specifically opined that the Veteran had no residuals of the in-
service infection.  The examiner indicated that the Veteran had 
no type of hepatitis or liver damage related to his military 
service.  The examiner explained that the Veteran's Hepatitis B 
serologies are significant for isolated HBcAb positivity, with 
negative HBsAb/Ag, negative HBeAg/Ab and negative HBV DNA by 
sensitive PCR technique.  In the Veteran's case, it was 
determined that the laboratory readings represented a remote 
resolved infection with the decline of HBsAb to undetectable 
levels.  His liver enzyme and synthetic function tests were 
normal.  

The Board finds that the VA opinion is highly probative because 
it was based upon physical examination of the Veteran and a 
review of the claims file, and it is supported by the evidence of 
record.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(factors for assessing the probative value of a medical opinion 
are the physician's access to the claims file and the 
thoroughness and detail of the opinion).  Significantly, the 
examiner based the opinion on diagnostic tests used to diagnose 
liver disease such as the liver ultrasound, liver function tests, 
and blood tests.  The VA examiner provided the basis for the 
medical opinion and pointed to the evidence which supported the 
opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  In short, the probative medical evidence of record shows 
that the Veteran does not currently have hepatitis or a residual 
disability due to Hepatitis.  

The Board acknowledges the Veteran's contentions that he 
currently has residuals of hepatitis as a result of his active 
duty service.  However, no medical evidence has been submitted to 
support this contention.  The Veteran can attest to factual 
matters of which he had first-hand knowledge.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, as a 
layperson, lacking in medical training and expertise, the Veteran 
cannot provide a competent opinion on a matter as complex as the 
etiology of hepatitis and his views are of no probative value.  

As the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for infectious hepatitis with liver damage 
must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for hepatitis with liver damage 
is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


